COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              THE STANDARD COMPANIES, INC. AND
               TRAVELERS INDEMNITY INSURANCE
               COMPANY OF AMERICA
                                                                                    MEMORANDUM OPINION *
              v.     Record No. 2133-12-4                                               PER CURIAM
                                                                                        MARCH 5, 2013
              BRIAN K. SMITH


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael E. Ollen; Law Offices of Roger S. Mackey, on brief), for
                               appellants.

                               (Lawrence J. Pascal; Ashcraft & Gerel, LLP, on brief), for appellee.


                     The Standard Companies, Inc. and Travelers Indemnity Insurance Company of America

              (hereinafter referred to as employer) appeal an October 23, 2012 decision of the Workers’

              Compensation Commission affirming a senior claims examiner’s determination that there was

              not probable cause to refer employer’s application to the evidentiary hearing docket. Employer’s

              application alleged Brian K. Smith (claimant) unreasonably refused medical treatment.

              Employer contends the commission erred in finding 1) that there was insufficient probable cause

              to support the refusal to submit employer’s application to the evidentiary docket, 2) that

              employer is “precluded from a hearing on the issue of whether [claimant’s] surgery refusal for

              unrelated neck condition is not an appropriate ground for evidentiary hearing,” and 3) that

              claimant “did not willfully refuse medical treatment by refusing surgery for unrelated neck

              condition keeping him out of work.”


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Smith v. Standard Cos., VWC File No. JCN 234-14-68 (Oct. 23, 2012). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-